Citation Nr: 0844566	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-23 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee patellofermoral arthritis, status-post patella 
realignment for dislocations.
	
2.  Entitlement to service connection for etiopathic 
peripheral neuropathy, left lower extremity, claimed as 
secondary to the service-connected left knee patellofermoral 
arthritis, status-post patella realignment for dislocations.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1984, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which continued a 10 percent evaluation for the 
veteran's service-connected left knee patellofermoral 
arthritis, status-post patella realignment for dislocations, 
and denied service connection for etiopathic peripheral 
neuropathy, left lower extremity, claimed as secondary to the 
service-connected left knee disability.  The veteran 
disagreed with such decisions and subsequently perfected an 
appeal. 

In June 2008, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  On the same 
day, the veteran submitted additional evidence along with a 
waiver of initial RO consideration.    

The issue of entitlement to an evaluation in excess of 10 
percent for left knee patellofermoral arthritis, status-post 
patella realignment for dislocations, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's etiopathic peripheral neuropathy of the left 
lower extremity is related to his service-connected left knee 
patellofermoral arthritis, status-post patella realignment 
for dislocations, disability.  


CONCLUSION OF LAW

Peripheral neuropathy of the left lower extremity is not 
proximately due to or the result of the veteran's service-
connected left knee patellofermoral arthritis, status-post 
patella realignment for dislocations, disability.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the appellant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the appellant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a March 2006 letter.  
This letter fully addressed all three notice elements; 
informed the veteran of what evidence was required to 
substantiate his service connection claim, and of the 
veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
appellant with notice of what information and evidence not 
previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In attachments to February 2007 and May 2008 notice letters, 
the RO advised the veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains service medical records; VA medical records; private 
medical records; Board hearing transcript; and the statements 
of the veteran, his representative, and coworkers observing 
his condition.  The veteran was provided and underwent a VA 
joints medical examination in July 2006, conducted by Bohica 
Orthopedics in Ormond Beach, Florida, regarding his claimed 
peripheral neuropathy of the left lower extremity, claimed as 
secondary to his service-connected left knee disability.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
this regard, the veteran indicated in a "SSOC Expedited 
Action Attachment" form, received June 2008, and a 
"Vasquez-Flores Notice Response" form, received June 2008, 
that he had no additional evidence to submit to substantiate 
his claims.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision.  Id.  Because VA has been 
in compliance with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.  

The veteran asserts that he is entitled to service connection 
for peripheral neuropathy of the left lower extremity.  He 
does not assert and the evidence does not show that he 
developed peripheral neuropathy of the left lower extremity 
during service.  Rather, the veteran attributes peripheral 
neuropathy of the left lower extremity to his service-
connected left knee patellofermoral arthritis, status-post 
patella realignment for dislocations, disability.

By way of history, during service, in 1980, the veteran 
suffered a left patella dislocation secondary to physical 
training.  See October 1980 Emergency Room Medical Report.  
He continued to have recurrent dislocation of the patella in 
service and underwent a ligaments reconstruction and patella 
realignment surgery for recurrent subluxation of the left 
patella at the National Naval Medical Center in Bethesda, 
Maryland, on February 1984.  See February 1984 Orthopedics 
Medical Report; March 1984 Narrative Summary Report.  An 
August 1984 Discharge Examination Report indicates that the 
veteran suffered a left knee injury status-post patella 
realignment.  Service connection is currently in effect for 
the veteran's left knee patellofermoral arthritis, status-
post patella realignment for dislocations, disability.  See 
August 2006 Rating Decision.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses of  peripheral neuropathy 
of the left lower extremity.   The first post-service 
evidence showing an indication of peripheral neuropathy of 
the left lower extremity is a July 2006 VA Examination Report 
from Bohica Orthopedics in Ormond Beach, Florida.  The 
veteran complained of developing bilateral lower extremity 
numbness predominantly of the left foot that he attributes to 
his left knee disability.  Upon physical examination, the 
veteran was diagnosed with bilateral lower extremity 
etiopathic peripheral neuropathies.  The July 2006 examiner 
also opined that the veteran's neuropathies were not caused 
by a result of trauma while in service.  More importantly, 
the examiner noted that the service-connected left knee does 
not aggravate the neuropathies.  The examiner also noted that 
"80 percent" of these neuropathies are "idiopathic meaning 
that there is no known source or cause associated with it," 
and "orthopedic literature does not support causal or 
relationship between orthopedic knee conditions and 
peripheral neuropathies."  

Private treatment records, dated October 2006, from the 
Neurology Associates of North Florida are also associated 
with the claims file.  Upon completion of a nerve conduction 
study of the bilateral lower extremities, the October 2006 
examiner indicated that the study was normal. 

In light of the above evidence, the Board finds that the 
veteran's peripheral neuropathy of the left lower extremity 
is not proximately due to or the result of his service-
connected left knee disability, or otherwise related to 
active service.      

As noted, in June 2008, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  The 
veteran testified that around 2005 his primary care physician 
at the VA Outpatient Clinic in Jacksonville, stated that he 
believed that the veteran's left knee arthritis, scar tissue, 
and swelling cut off the nerves in his left leg.  See June 
2008 Board Hearing Transcript.  The RO conducted a search on 
CAPRI of the veteran's medical records from the VA Outpatient 
Clinic in Jacksonville, dated February 2002 to August 2006, 
for any records regarding the veteran's peripheral 
neuropathy; however, no records regarding peripheral 
neuropathy were found.  The Board notes that even if these 
records were available and indicated as the veteran stated, 
such an opinion amounts to pure speculation or remote 
possibility.   Evidence supporting the award of service 
connection must be in the range of probability and more than 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.      

The Board notes that the only evidence relating the veteran's 
peripheral neuropathy of the left lower extremity to his 
service-connected left knee disability is his own statements.  
Although the veteran is competent to describe his 
symptomatology (see Layno v. Brown, 6 Vet. App. 465, 469 
(1994)) and believes that his peripheral neuropathy of the 
left lower extremity is related to his service-connected left 
knee disability, his opinion as to medical matters is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998) (a layperson without the 
appropriate medical  training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

As the preponderance of the evidence is against findings that 
the veteran's peripheral neuropathy of the left lower 
extremity is proximately due to his service-connected left 
knee disability, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990)).


ORDER

Entitlement to service connection for etiopathic peripheral 
neuropathy, left lower extremity, claimed as secondary to the 
service-connected left knee patellofermoral arthritis, 
status-post patella realignment for dislocations, disability, 
is denied.




REMAND

The veteran also seeks an increased evaluation in excess of 
10 percent for left knee patellofermoral arthritis, status-
post patella realignment for dislocations, disability.

Review of the record reveals that the veteran last underwent 
a VA examination of the "joints" in July 2006, and the 
record contains subsequent statements from the veteran to the 
effect that his left knee disability has worsened.  Thus, the 
Board finds that a more contemporaneous VA examination is 
needed in order to assess the current severity of the 
veteran's service-connected left knee disability.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claim.  38 C.F.R. § 4.2 
(2008).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Initially, the AMC/RO should obtain 
and associate with the claims file all 
medical records from the VA Outpatient 
Clinic in Jacksonville, Florida, dated 
from 2006 to the present, regarding the 
veteran's left knee patellofermoral 
arthritis, status-post patella 
realignment for dislocations, 
disability. 

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The appellant and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.        

2.  After completion of the above-
requested development, the veteran should 
be afforded a VA "joints" examination 
to determine the current nature and 
extent of his service-connected left knee 
disability to assess its severity.  

Specifically, the examiner is requested 
to note: (a) whether the veteran 
demonstrates favorable ankylosis of the 
left knee in full extension, in slight 
flexion between 0 degrees and 10 degrees, 
in flexion between 10 degrees and 45 
degrees, or extremely unfavorable, in 
flexion at an angle of 45 degrees or more 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5256; (b) whether the veteran 
demonstrates moderate or severe recurrent 
subluxation or lateral instability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257; 
(c) whether the veteran demonstrates 
semilunar, dislocated cartilage, with 
frequent episodes of "locking," pain, 
and effusion into the joint under 
38 C.F.R. § 4.71a, Diagnostic Code 5258; 
and (d) whether the veteran demonstrates 
malunion of the tibia and fibula with 
moderate or marked knee or ankle 
disability, or nonunion of the tibia and 
fibula, with loose motion, requiring a 
brace under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  The examiner should also 
describe applicable ranges of left knee 
motion (flexion and extension) in terms 
of degrees.

The examiner is also requested to note 
whether the veteran's left knee 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his left knee repeatedly over a 
period of time.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
and MRI studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's claim for 
entitlement to an evaluation in excess 
of 10 percent for the veteran's 
service-connected left knee 
patellofermoral arthritis, status-post 
patella realignment for dislocations, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


